                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


NIKKI BOLLINGER GRAE,                        )
Individually and on Behalf of All            )
Others Similarly Situated,                   )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )       Case No. 3:16-cv-02267
                                             )       Judge Trauger/Frensley
CORRECTIONS CORPORATION                      )
OF AMERICA, et al.,                          )
                                             )
        Defendants.                          )



                                            ORDER

        This matter is now before this Court upon “Lead Plaintiff’s Unopposed Motion for

Telephonic Oral Argument on Lead Plaintiff’s Motion to Compel Production of Improperly

Withheld Documents.” Docket No. 209. The Court has considered the request and does not

believe that oral argument will aid in the resolution of the underling Motion. Therefore, the

instant Motion (Docket No. 209) is DENIED.




                                             IT IS SO ORDERED.


                                             ___________________________________
                                             Jeffery S. Frensley
                                             United States Magistrate Judge




     Case 3:16-cv-02267 Document 210 Filed 04/30/20 Page 1 of 1 PageID #: 5547
